Citation Nr: 1218054	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  03-03 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder, to include degenerative disc disease and arthritis of the cervical and lumbar spines.  


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from January 1960 to May 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which readjudicated the claim for service connection for a back condition pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5107 note (Effective and Applicability Provisions (West 2002).  When the Veteran relocated to Texas, he appealed the decision of the Los Angeles RO and jurisdiction was transferred to the RO in Waco.  The Veteran also claimed service connection for residuals of a left foot injury, which was denied in an April 2004 rating decision issued by the Waco RO.  

The Veteran presented testimony relevant to his appeal before a Decision Review Officer (DRO) at a hearing held in October 2003.  He later testified before the undersigned in February 2006.  Transcripts of the hearings are associated with the record.    

In June 2006 and January 2010, the Board remanded the Veteran's case for further evidentiary development.  The case now returns to the Board following such development and is ready for disposition.

The Board previously remanded the Veteran's claim for service connection of a left foot injury.  However, review of the record reveals that service connection for a left foot disorder was established in a December 2011 rating decision.  Thus, as the benefits sought have been awarded in full, that issue is no longer before the Board.  

Though represented by Disabled American Veterans (DAV) throughout much of his claim/appeal, the Veteran revoked its authority to act as his accredited representative in June 2010.  Although the Veteran stated that he wanted to be represented by California Department of Veterans Affairs (CDVA) at that time, he did not submit a completed VA Form 21-22 for the service organization.  The RO sent a letter the Veteran in September 2010 asking him to complete and return an enclosed VA Form 21-22 to process his request; however, the Veteran has not returned the form.  Therefore, he remains unrepresented in the present appeal.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with a back disorder, to include degenerative disc disease.   

2.  Even assuming the credibility of the Veteran's account of in-service back injury, the preponderance of the evidence weighs against finding that his current back disorder is causally or etiologically related to his period of active military service, to include any incident or event therein, or that it manifested to a compensable degree within one year of separation from active service.   


CONCLUSION OF LAW

The Veteran's back disorder was not incurred in or aggravated by active military service nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or a supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Prior to the initial denial of the present claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits for his claimed back disorder in a notice letter sent in October 2001.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of his claim.  The RO further described what evidence that the Veteran should provide in support of his claim.  Moreover, the RO advised the Veteran that VA may be able to pay him from the date his claim was received if the requested information or evidence was received within one year from the date of the letter and VA decided that he was entitled to benefits, which address the Dingess notice requirement regarding the element of effective date.

While adequate notice was not provided regarding the element of degree of disability, the notice deficiency is rendered moot by virtue of the denial of the Veteran's claim for reasons explained below.  Thus, no disability rating will be assigned. 

Because the Veteran was provided with adequate notice with respect to his claim by way of the October 2001 pre-adjudication notice letter, the Board concludes that VA's duty to notify has been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  However, to the extent that notice may have been deficient in any respect, it must be noted that another letter was sent to the Veteran in June 2006 informing him of the types of evidence that would help substantiate his claim.

Moreover, the Veteran and his former representative (prior to the Veteran revoking its power of attorney in 2010) were provided with copies of the above rating decision, the SOC, and the SSOCs, which include discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records (STRs) are fire-related and unavailable for review in this case.  The Board is aware that when service records are unavailable through no fault of the Veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, however, the Board concludes that any heightened duty to assist has been met. 

The RO requested the Veteran's STRs in December 1999.  The National Personnel Records Center (NPRC) responded that the Veteran's records were fire-related and the information requested could not be reconstructed.  The Veteran was advised in the October 2001 notice letter that his STRs were fire-related.  He was also asked to complete and return NA Form 13055 and provide any STRs that he has in his possession.  In November 2001, the Veteran submitted a completed NA Form 13055 but did not specify any in-service treatment for a back injury and acknowledged in a separate statement that he was aware that his STRs no longer exist.  A Formal Finding on the Unavailability of Service Records was made in February 2002.  In the Evidence portion of the February 2002 rating decision and December 2002 SOC, the RO reiterated that no service medical records were available for review, described its efforts to obtain the records, and stated that efforts to obtain the records were unsuccessful.  The RO further noted that its decision would be reconsidered if the records were located at a later date.  

Therefore, in light of the foregoing, the Board finds that further efforts to obtain missing service records would be futile and the duty to notify the Veteran of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159(e), was satisfied.  It is notable, however, that the Veteran has repeatedly stated that he did not seek treatment for the alleged in-service back injury during service.  Therefore, even if his STRs were available, it is not likely that they would contain any evidence to support the Veteran's claim.  

The Board additionally notes that the claims file contains all available evidence pertinent to this claim.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to his claimed disorder and the record contains sufficient evidence to make a decision on the claim.  Pertinent post-service treatment records adequately identified as relevant to the Veteran's claim have been obtained, to the extent possible, or otherwise submitted and are associated with the claims file.  Upon review, there are no additional pertinent treatment records found in the Veteran's electronic record through Virtual VA.  Moreover, the Veteran and his former representative have submitted several written statements in connection with his claim and during the course of his appeal.  

The Board would like to note that the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

In June 2006, the Board remanded the claim in order to obtain the Veteran's records from the Social Security Administration (SSA) and additional private treatment records identified by the Veteran in March 2006 and to afford the Veteran with a medical examination and medical opinion in connection with the claim.  

Pursuant to the Board's remand, the Veteran's SSA records and additional private treatment records identified by the Veteran were obtained.  The Veteran failed to report for the examination scheduled in September 2007.  However, the Board was not convinced that the Veteran received notification of the scheduled examination and again remanded the claim to provide the Veteran with another opportunity to report for an examination in January 2010.      

The Veteran was afforded with a medical examination in August 2011 in connection with his claim pursuant to the Board's remand.  The examination report has been reviewed and includes all relevant findings necessary to evaluate the claim adjudicated herein.  The report also includes a medical opinion on the likelihood that the Veteran's claimed back disorder is related to service in terms of relative probability.  The examiner provided adequate rationale in support of the opinion.  For these reasons, the August 2011 medical examination report is adequate.      

Neither the Veteran nor his former representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  The Board further finds that there has been compliance with its prior remands.  In view of the foregoing, the Board will proceed with appellate review.

II.  Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).   If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

In this case, the Veteran seeks entitlement to service connection for a back disorder.  

The Board initially notes that there is ample evidence of a current back disorder.  When the Veteran underwent medical examination in connection with his claim in August 2011, the examiner diagnosed small central disc herniation at L3-L4, severe degenerative disc disease at L3-L4 and L4-L5 with 3mm anterolistesis of L5 on S1, and mild scoliosis and generalized osteopenia.  Earlier treatment records also include diagnoses of degenerative disk disease.  

Thus, as the evidentiary record clearly shows a current back disorder, the Board will now consider in-service incurrence, to include the Veteran's allegations of in-service back injury and continuity of back symptomatology since service.  

As stated above, the Veteran's STRs are fire-related and unavailable for review in this case.  However, at the Board hearing, the Veteran stated that he sustained injury to his back when he opened a jettison door in an aircraft and fell onto the runway.  See hearing transcript, pages 3-4.  The Board notes, upon review of the record, that the Veteran has been fairly consistent in his description of how the alleged back injury in service occurred throughout the course of his claim/appeal.  See, e.g., July 2002 handwritten statement (noting that he pulled the handle on a jettison door on a plane and injured his back when he hit the runway); July 2001 statement (wherein he wrote that he opened a door that jettisoned and was thrown outside the aircraft and injured his back).  Thus, as it relates to the Veteran's competent account of having sustained injury to his back in service, there is no indication in the record that his account of back injury is not credible. 

However, the Board does note that the Veteran has provided inconsistent statements as it relates to the severity of the injury and his experience of symptomatology following the injury.  

The Veteran has repeatedly stated that the in-service back injury occurred in the summer of 1961, which is approximately two years before the Veteran separated from service.  See, e.g., July 2002 handwritten letter.  However, he acknowledges that he did not seek any treatment for his back following the injury in service.  See August 2011 VA medical examination report.  As suggested by the August 2011 VA medical examiner in his report discussed below, the Veteran had ample opportunity to seek treatment for back problems during service but did not do so.  The Board finds it difficult to believe that he did not seek any treatment for his back during service if the injury and resultant symptomatology were as significant as he now alleges.        

In June 1991, the Veteran told a mental health provider that he had a back injury in service and has had problems since.  In August 1998, he also reported that he has had low back pain since he fell from a cargo plane.  He further told the August 2011 VA medical examiner that he has had back pain since 1961.  

However, he told his treating psychiatrist in February 2000 that he "was more embarrassed by [the injury when it happened]" and that his back did not give him that many problems until he left service.  This statement certainly suggests that the Veteran is exaggerating or, perhaps, totally misrepresenting any symptomatology allegedly resulting from the in-service back injury.  

Also notable is a VA clinical record dated in December 1986, which shows that the Veteran made no mention of prior back injury despite reporting a prior nasal fracture and denied having any musculoskeletal or neurologic problems on systems review.  

The Veteran made no mention of having experienced back pain since service when he sought treatment through VA in November and December of 1987 for low back pain related to a weight lifting injury that had occurred the prior month.  It stands to reason that the Veteran would have at least mentioned having had symptomatology since service at that time if it was, in fact, true while seeking treatment for back problems.  Rather, his first mention of a back injury in service is not shown until January 1991, approximately 30 years after the alleged in-service injury.    

The Board then observes that the Veteran reported in January 1992 that, while he had a prior back injury in 1961, he had experienced intermittent low back pain since 1978.  See January 1992 VA progress note.  This statement is consistent with his earlier report of having had lower back pain since 1977.  See October 1991 internal medicine evaluation report.  In August 1992, he revised his account of symptomatology and stated that he had a history of chronic low back pain since the 1960s that was aggravated by a motor vehicular accident (MVA) in 1978.  See August 1992 VA progress note.  

Furthermore, the Board notes that the evidentiary record includes documentation of multiple post-service back injuries to include 1978 MVA, the weight lifting injury in 1987, and a police beating in 2001.  Despite this documentation, the Veteran denied at his 2006 hearing before the undersigned that he had incurred any back injuries after service.  There was another MVA in 1994, and a November 1994 letter from Dr. S.D. indicates that resulted in a whiplash injury with neck strain and worsening back pain, and the Veteran did acknowledge this accident during his 2006 hearing.  Despite It is notable that all of the medical treatment evidence provided by the Veteran for his back problems is dated after the 1978 MVA and much is dated after the 1987 weight lifting injury.  

Although the Veteran wrote in the July 2002 letter that he had received treatment for his back from Dr. H.F. beginning in 1965, the physician's letter dated in July 1996 reads that the Veteran had been under his care since 1985.  This would have been approximately 23 years after service and after the MVA mentioned above.    

Moreover, the most probative competent medical opinion evidence does not attribute the Veteran's current back disorder to active service.  Rather, the Veteran's current spine disorder has been attributed to post-military back injuries.  
  
Even accepting the credibility of the Veteran's account of in-service back injury, the August 2011 medical examiner concluded that it was less likely as not that the Veteran's current back condition was caused by or a result of a fall out of an aircraft during his active military service.  The examiner reasoned that the Veteran had ample opportunity to seek medical attention for his back injury while on active duty and, if his injury had been significant, the examiner believed that he would have sought treatment.  The examiner also commented that the claims folder referenced several post-service back injuries to include weight lifting in 1987 and a motor vehicular accident in 1978.  The examiner then found it more likely that the Veteran's post-military back injuries were the cause of his current back disorder.  

The Board notes that the examiner provided a sound rationale in support of his conclusion and has the requisite medical expertise to provide a competent medical opinion regarding the cause of the Veteran's current back disorder.  The examiner also had sufficient data on which to base his conclusion - i.e., review of the Veteran's treatment records, evidence of post-service back injury, and other pertinent evidence included in the claims file, as well as his own interview and examination of the Veteran.  

The Board has considered the October 1992 statement written in a Rehabilitation Medicine Service record that he had a back injury in 1961 with deteriorated disc that had progressively worsened.  However, the statement was based solely on the Veteran's account of in-service back injury and assertion of continuity of symptomatology since the injury and was not based on adequate data (i.e., consideration of multiple post-service back injuries).  Also, there was no clinical evaluation of the Veteran's spine performed.  Furthermore, disorders involving the spine are not shown to be within the realm of that examiner's expertise.  For these reasons, the opinion is afforded no probative value and the Board gives far greater probative weight to the August 2011 examiner's opinion discussed above.

Similarly, to the extent that the Veteran's treating neurologist may have suggested in an April 1994 consultation report that the Veteran has had difficulty with his low back and shoulders ever since service, the Board notes that the physician based the statement on the Veteran's account of in-service injury without consideration of adequate data such as multiple post-service injuries and inconsistent statements regarding the onset of his low back pain.  Therefore, the opinion is also afforded significantly less probative value than the VA medical examiner's opinion.   

Thus, in summary, even assuming the credibility of the Veteran's account of having sustained injury to his back in service, the preponderance of the evidence weighs against the claim.  The Veteran remained in service approximately two years after the alleged injury and acknowledges having never received any treatment.  He has also provided inconsistent accounts regarding the onset of his back pain when seeking treatment from medical providers.  For these reasons, the Board does not find the Veteran's competent lay account regarding having suffered from back pain since the injury in service to be credible evidence and affords it no probative value.  Furthermore, he has suffered multiple injuries to the back after service and the VA medical examiner concluded that such injuries were more likely the cause of his current back disorder.  The examiner's opinion, which was informed by his medical training and review of the Veteran's medical history, is afforded far greater probative value than the Veteran's statement.  Thus, the most probative evidence of record reveals the Veteran's current back disorder manifested many years after service and is attributable to the post-service injuries.  Therefore, the Board concludes that the Veteran is not entitled to service-connected compensation benefits for a back disorder, and the appeal is denied.  


ORDER

Entitlement to service connection for a back disorder, to include degenerative disc disease and arthritis of the cervical and lumbar spines, is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


